ORDER
VICTOR M. MUSTO of ASBURY PARK, who was admitted to the bar of this State in 1983, having pleaded guilty to conspiracy to distribute cocaine, in violation of 21 U.S.C.A 846, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), VICTOR M. MUSTO is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that VICTOR M. MUSTO be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that VICTOR M. MUSTO comply with Rule 1:20-20 dealing with suspended attorneys.